DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. Currently the abstract is 155 words.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the zoom lens".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 28 depends on claim 27 and therefore is rejected.

Allowable Subject Matter
Claims 11-26, 29, and 30 are allowed.
	Regarding claim 11, no prior art could be located that teaches or fairly suggests detecting a first phase difference by comparing a reference image and a first image acquired by a first camera; detecting a second phase difference by comparing the reference image and a second image acquired by a second camera; wherein when the first phase difference is greater than or equal to a preset threshold, determining a focal movement position of a first focus lens of the first camera by using the focal movement position of the second focus lens of the second camera, in combination with the rest of the limitations of the claim.
	Claims 12-19 depend on claim 11 and therefore are allowed.
	Regarding claim 20, no prior art could be located that teaches or fairly suggests a controller configured to detect a first phase difference between a reference image and the first image and a second phase difference between the reference image and the second image, wherein the controller is configured to: determine a focal movement position of the second focus lens of the second camera by using the second phase difference; and determine a focal movement position of the first focus lens of the first camera using the focal movement position of the second focus lens of the second camera when the first phase difference is greater than or equal to a preset threshold, in combination with the rest of the limitations of the claim.
	Claims 21-26, 29, and 30 depend on claim 20 and therefore are allowed.
	Claims 27 and 28 would be allowed as depending on claim 21 if claim 27 were amended to overcome the 35 USC 112 rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pub. No. 20180191947 and Pat. No. 10382665 directed to calculate a movement parameter of the second lens set 121, corresponding to the movement parameter of the first lens set 111, where calculated movement parameter of the second lens set 121 may include a movement direction of the second lens set 121, corresponding to the movement direction of the first lens set 111 and an amount of movement to a target location of the second lens set 121, corresponding to the target location of the first lens set 111, where phase detection may be used for focusing
U.S. Pub. No. 20160134802 and Pat. No. 9918003 – directed to when a position of the focus unit included in an imaging optical system for a certain object distance is determined, the positions the focus units included in the other imaging optical systems can be determined based on the relative relations, where the relative position relations are stored as a lookup table in the memory where focus can be based on phase-difference detection
U.S. Pub. No. 20120154647 and Pat. No. 8836767 – directed to determining focus using phase detection of multiple lenses and moving the lenses to a focus position

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/Primary Examiner, Art Unit 2697